                               Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 1 of 17
                                                          J. Jeanette Kang)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                                CW 21-010


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                                                                                                   &DVH1R 21-mj-160
                           TYRONE ZEIGLER



                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                 Nov. 2-6, 2020, and Sept. 3, 2020                      LQWKHFRXQW\RI              Philadelphia      LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. 2251(a)                                          Manufacturing and attempted manufacturing of child pornography
 18 U.S.C. 2252(a)(2)                                       Distribution of child pornography

 See Attachment A.




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached Affidavit.




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                         s/ Brian Coughlin
                                                                                                                       Complainant’s signature

                                                                                                              Brian Coughlin, Special Agent, FBI
                                                                                                                        Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

                                                                                                       /s/ Lynne A. Sitarski
'DWH         1/28/2021
                                                                                                                           Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                                   Honorable Lynne A. Sitarski
                                                                                                                        Printed name and title
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 2 of 17




                    AFFIDAVIT IN SUPPORT OF ARREST WARRANT

       I, Brian Coughlin, being duly sworn, depose and state as follows:

       1.      I have been employed as a Special Agent with the Federal Bureau of Investigation

(“FBI”) for 19 years, and I am currently assigned to the Philadelphia Division’s Violent Crime

Against Children Squad. While employed by the FBI, I have investigated federal criminal

violations related to white collar, public corruption, counter terrorism, violent crimes against

children, and the FBI’s Innocent Images National Initiative, which investigates matters involving

the online sexual exploitation of children. I have gained experience through training at the FBI

Academy, training at the Violent Crimes Against Children Unit of the FBI, various conferences

involving Crimes Against Children, and everyday work related to conducting these types of

investigations. I have received training in the area of child pornography and child exploitation, and

have had the opportunity to observe and review numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media, including computer media.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      The statements in this Affidavit are based in part on my investigation of this matter

and on information provided by other law enforcement officers. Because this affidavit is being

submitted for the limited purpose of securing an arrest warrant, I have not included each and every

fact known to me concerning this investigation. I have set forth only those facts that I believe are

necessary to establish probable cause to believe that TYRONE ZEIGLER, date of birth February

12, 1999, committed violations of 18 U.S.C. § 2251 which makes it a crime to employ, use,

persuade, induce, entice, or coerce any minor to engage in any sexually explicit conduct for the

purpose of producing any visual depiction of such conduct, and any attempts to do so, and
               Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 3 of 17




committed violations of 18 U.S.C. § 2252(a)(2) which makes it a crime to receive or distribute

visual depictions of minors engaging in sexually explicit conduct, and any attempts to do so.

                                            LEGAL AUTHORITY

         4.       Title 18, United States Code, Section 2251 prohibits a person from employing,

using, persuading, inducing, enticing, or coercing any minor to engage in any sexually explicit

conduct, and any attempts to do so, for the purpose of producing any visual depiction of such

conduct or for the purpose of transmitting a live depiction of such conduct, if such person knows

or has reason to know the visual depiction will be transported or transmitted using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign commerce, if the

visual depiction was produced or transmitted using materials that have been mailed, shipped, or

transported in or affecting interstate or foreign commerce by any means, including by computer.

         5.       Title 18, United States Code, Section 2252(a) prohibits a person from knowingly

transporting, shipping, receiving, distributing, reproducing for distribution, possessing, or

accessing with intent to view any visual depiction of minors engaging in sexually explicit conduct,

produced using a minor engaged in such conduct, when such visual depiction was either mailed or

shipped or transported in interstate or foreign commerce, or in or affecting interstate commerce,

by any means, including by computer, or when such visual depiction was produced using materials

that had traveled in interstate or foreign commerce, and any attempts to do so.

                             FACTS SUPPORTING PROBABLE CAUSE

         6.       On January 24, 2020, Dropbox, Inc. (“Dropbox”)1 filed CyberTipline Report

63424405 with the National Center for Missing and Exploited Children (“NCMEC”), reporting



1
  Dropbox is a file syncing and collaboration service that allows users to upload, download, access and share files
(including image and video files) on computers, phones, tablets, and the Dropbox website. The Dropbox service
allows its users to store files on Dropbox’s servers.
            Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 4 of 17




that a Dropbox user with User ID “1144645216,” screen/user name: “TYRONE ZEIGLER,” and

email address: “TYRONEZEIGLER2@GMAIL.COM,” uploaded suspected child pornography

images to his or her Dropbox account. Dropbox provided 38 of these suspected child

pornography files to NCMEC. Personnel from Dropbox reviewed the files prior to submitting the

report. Your Affiant reviewed the files identified by Dropbox, and in your Affiant’s opinion

based on my training and experience, some of the files depict child pornography within the

meaning of 18 U.S.C. § 2256. Examples from these files include the following videos:

               a. On April 10, 2019, at 22:45:27, the user uploaded a video file titled

                  “1_5120631023004024854.mp4” into a folder titled “young sale.” The file is

                  an approximately 14 second video which depicts a minor male child,

                  approximately 3 to 6 years of age, standing fully clothed with a hood partially

                  covering his face being penetrated orally by an erect adult penis.

               b. On April 10, 2019, at 22:45:27, the user uploaded a video file titled

                  “YWllcx841-f4rWUe.mp4” into a folder titled “young sale.” The file is an

                  approximately 45 second video which depicts the close-up of an erect adult

                  penis anally penetrating a pre-pubescent male.

       7.      In addition to the files described above, Dropbox provided several login Internet

Protocol (“IP”) addresses to the account, which included the most recent login from IP address

2607:fb90:62b8:6156:f99c:34bc:5c35:6108 on January 13, 2020 at 5:00:44 UTC. According to

a database available to law enforcement, IP address 2607:fb90:62b8:6156:f99c:34bc:5c35:6108

resolves to T-Mobile.

       8.      In response to an Administrative Subpoena issued by the Philadelphia Division of

the FBI, T-Mobile identified the mobile telephone number using IP address
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 5 of 17




2607:fb90:62b8:6156:f99c:34bc:5c35:6108 on January 13, 2020 at 05:00:44 UTC as 484-840-

6764, and the subscriber of this telephone number was identified as TYRONE ZEIGLER, 1662

Granite Street, Philadelphia, PA 19124.

       9.      On May 13, 2020, investigators obtained a federal search warrant authorizing a

search of the Dropbox account associated with user ID 1144645216, screen/user name

“TYRONE ZEIGLER” and email address TYRONEZEIGLER2@GMAIL.COM. See Mag. No.

20-766-M.

       10.     On June 2, 2020, Dropbox provided records in response to that warrant. The full

name on the account is TYRONE ZEIGLER, the email address is tyroneZeigler2@gmail.com

and the account was created on May 5, 2018.

       11.     A review of files found within the Dropbox account associated with ZEIGLER

identified over 60 image and video files that, based on my training and experience, depict child

pornography within the meaning of 18 U.S.C. § 2256. The 60 files were found within the file

folder titled “Lil niggas.” An example of two of these files are described below:

               a. Video file “1d2ecf61-b244-4e15-bafb-cd1657fb8616.mp4” is an

                   approximately 34 second video, which depicts a minor male child,

                   approximately 3 to 5 years of age being penetrated orally by an erect adult

                   penis.

               b. Video file “b34db0d9-c0d0-40dc-b5bd-50508a72d50e.mp4” is an

                   approximately 1 minute and 2 second video, which depicts a minor male

                   child, approximately 5 to 7 years of age being penetrated orally by an erect

                   adult penis.

       12.     Investigators then determined that ZEIGLER was no longer residing at 1662
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 6 of 17




Granite Street, Philadelphia, PA 19124. A search of Pennsylvania state agency records revealed

the following:

                 a. Pennsylvania Department of Motor Vehicle records for ZEIGLER identifies a

                    current driver’s license Number 32686385 in the name of TYRONE

                    ZEIGLER, at 5131 Oxford Avenue, Philadelphia, PA 19124, with a date of

                    birth February 12, 1999; and

                 b. Pennsylvania Department of Labor and Industry Records identifies TYRONE

                    ZEIGLER, social security account number XXX-XX-4297 (known to your

                    Affiant but omitted here to protect the confidentiality of his biographical

                    information). This record lists ZEIGLER’s employment from the first and

                    second quarters of 2020 as Rackson Restaurants, LLC.

       13.       On September 8, 2020, your Affiant contacted an employee in the payroll

department at Rackson Restaurants, LLC who confirmed that ZEIGLER was, in fact, employed

at one of their restaurants: Burger King, located at 2550 Welsh Road, Philadelphia PA 19152.

When ZEIGLER applied for the job, he supplied his address as 5131 Oxford Avenue,

Philadelphia, PA 19124 and his cell number as 484-840-6764.

       14.       According to T-Mobile records, cell number 484-840-6764 is the T-Mobile

telephone number that used IP address 2607:fb90:62b8:6156:f99c:34bc:5c35:6108 to access

TYRONE ZEIGLER’s Dropbox account on January 13, 2020 at 05:00:44 UTC, as described in

Paragraphs 7-8, above.

       15.       On October 8, 2020, investigators obtained a federal search warrant for the person

of TYRONE ZEIGLER with date of birth 02/12/1999 to seize electronic devices and search them

for evidence of violations of 18 U.S.C. § 2252. See Mag. No. 20-1664-M.
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 7 of 17




       16.     On October 14, 2020, the search was executed on TYRONE ZEIGLER with date

of birth February 12, 1999. During the search, the following items were found and seized: (1) an

Apple iPhone A1784 with serial number FCMT51C1HG04, found on ZEIGLER’s person; and

(2) an Apple iPhone A1634 with serial number C392NJT0GRWT, found inside of the main

compartment of the backpack ZEIGLER carried during the execution of the search.

       17.     Subsequent to the search, ZEIGLER agreed to a recorded interview with your

Affiant and another law enforcement agent. Prior to the interview, ZEIGLER was advised that he

was not under arrest, was not in custody and did not have to speak with agents. In pertinent part,

ZEIGLER admitted to the following:

               a. ZEIGLER confirmed that his cell phone number is 484-840-6764.

               b. ZEIGLER confessed that child pornography would be found on both of his

                  cell phones.

               c. ZEIGLER stated he is into “age play” and “race play,” and prefers boys and

                  girls between the ages of 10 and 14 years old.

       18.     ZEIGLER initially stated in the October 14, 2020 interview that he did not know

about the Dropbox account associated with the email account

TYRONEZEIGLER2@GMAIL.COM, but later in the same interview admitted that he owned

and had control of the Dropbox account associated with TYRONEZEIGLER2@GMAIL.COM

before the account was disabled by Dropbox. ZEIGLER also stated in the interview that he

received links to child pornography from other Dropbox users and downloaded the child

pornography into his Dropbox account. ZEIGLER said he added images and videos to the

account in 2019 before the account was disabled by Dropbox.

       19.     ZEIGLER also stated during the October 14, 2020 interview that he uses multiple
               Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 8 of 17




mobile applications, including “Snapchat”2 and “Telegram.”3 He stated that when he gets an urge

to view child pornography, he reviews past text conversations on Telegram. ZEIGLER said that

the Telegram application contains images of child pornography, and he masturbates to the

images. ZEIGLER stated he had the fantasy urge a couple days prior to the interview and

masturbated to the images. ZEIGLER stated he feels extremely bad after masturbating to these

images.

        20.      The Telegram application was, in fact, found on ZEIGLER’s cell phone. Your

affiant conducted a preliminary review of the Telegram application conversations saved on

ZEIGLER’s cell phone (Apple iPhone with serial number FCMT51C1HG04). During this

review, ZEIGLER’s cell phone was on airplane mode, and was not connected to the internet—

the review was thus limited to the contents of the Telegram application that were saved on

ZEIGLER’s device. There were a number of conversations with different individuals in which

ZEIGLER exchanged child pornography and discussed sexually abusing children. A preliminary

review showed that from April 2019 through October 12, 2020, ZEIGLER distributed at least 49

videos to 17 different users. Based on my training and experience, these distributed videos depict

child pornography as defined in 18 U.S.C. § 2256. The Telegram application also showed that

ZEIGLER received at least 13 videos, based on my training and experience, depict child

pornography, as defined in U.S.C. § 2256, from six individuals. For instance:


2
  Snapchat is a mobile application that provides users the ability to share photos, videos and text messages.
Shareable content includes: snaps, stories, memories and chats. “Snaps” allow a user to take photos or videos using
their mobile device’s camera in real-time and then send those photos or videos to any of their Snapchat “Friends” or
in a story or chat. “Stories” are collections of snaps displayed in chronological order. “Memories” is Snapchat’s
cloud-storage service. Users can save their sent or unsent snaps, posted stories, and photos and videos from their
phone’s photo gallery in Memories.
3
  Telegram is a free messaging mobile application (or “app”) that can be used on phones, tablets and computers at
the same time and messages sync across all of the devices. Telegram users can send messages, photos, videos and
files of any type, as well as create groups for up to 200,000 people or channels for broadcasting to unlimited
audiences. Telegram also provides end-to-end encrypted voice and video calls as well as voice chat in groups for
multiple participants.
                 Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 9 of 17




                    a. On September 3, 2020, ZEIGLER Telegram chat conversation with an

                        individual with the username “Freaky Zeaky” and told Freaky Zeaky: “I

                        wanna see some kids suckin dick.” On the same day, ZEIGLER distributed

                        five child pornography videos to Freaky Zeaky. One video distributed by

                        ZEIGLER on September 3, 2020 was a 34 second video depicting a minor boy

                        child who appears to be between 4 – 6 years old being penetrated orally by an

                        erect adult penis. The minor boy, who is not wearing a shirt, is standing next

                        to a bed where the adult male is laying down. Another video distributed by

                        ZEIGLER was a 17 second video depicting a minor girl child who appeared to

                        be between 4 – 6 years old being penetrated orally by an erect adult penis.

                    b. Also on September 3, 2020, ZEIGLER received on Telegram a 33 second

                        video depicting a minor boy child who appeared to be approximately 4 – 6

                        years old being penetrated orally by an erect adult penis. The minor boy is

                        sitting on the edge of a bed and is wearing green shorts and not wearing a

                        shirt. The adult male holds the back of the minor’s head while his penis is

                        inside the minor boy’s mouth. The adult male ejaculates on the minor’s face.

                        ZEIGLER also received a 14 second video depicting a minor boy who

                        appeared to be approximately 6 – 8 years old being penetrated orally by an

                        erect adult penis. The minor boy and the adult male are both standing and the

                        minor boy appears to be naked. The adult male ejaculates on the minor’s face.

           21.      ZEIGLER also stated that he engages in a “little bit of catfishing here and there”4

and pretends that he is a girl to talk to “guys of my age” and sent nude images of women who



4
    “Catfishing” refers to communicating with others online while pretending to be someone else.
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 10 of 17




were “of age.” ZEIGLER understood that “of age” meant “18.” At the conclusion of the

interview, ZEIGLER stated: “I will never, ever do this again.”

       22.     Several months after the interview, on January 8, 2021, Tyrone ZEIGLER agreed

to another interview at the Philadelphia FBI office. Prior to the interview, ZEIGLER was advised

that he was not under arrest, not in custody and did not have to speak with your Affiant. In

pertinent part, ZEIGLER admitted to the following:

               a. After being interviewed by your Affiant on October 14, 2020, ZEIGLER

                   purchased a new replacement iPhone.

               b. ZEIGLER admitted he was catfishing a 16-year-old boy on Snapchat and

                   specifically provided the boy’s name. ZEIGLER admitted that he knows this

                   boy victim in real life and ZEIGLER is certain the boy is now 16 years old.

                   ZEIGLER’s Snapchat account username is THELASTOFARIAA. The boy is

                   known by your Affiant but his name has been omitted here to protect his

                   identity and will be referred to as Minor #1.

               c. ZEIGLER provided Minor #1’s Snapchat username, which is known by your

                   Affiant but omitted here to protect Minor #1’s identity.

       23.     During the January 8, 2021 interview, ZEIGLER voluntarily opened the Snapchat

application on his phone and opened the chat log with Minor #1. While ZEIGLER was flipping

through the chat log in your Affiant’s presence, your Affiant observed a video of an unknown

male masturbating. Your Affiant asked ZEIGLER for the identity of the individual who was

masturbating, ZEIGLER stated it was Minor #1.

       24.     ZEIGLER then provided signed, written consent to search his recently-obtained

Apple iPhone A2111 with serial number DX3DNE7WN72N, and the Snapchat account
                Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 11 of 17




“THELASTOFARIAA”.

          25.     After ZEIGLER provided written consent, a law enforcement agent took

screenshots and a video recording of the Snapchat conversation between ZEIGLER and Minor

#1.

          26.     The chat conversation between ZEIGLER and Minor #1 on Snapchat occurred

between November 2, 2020 (approximately two weeks after ZEIGLER’s interview with federal

agents) through January 8, 2021, and most of the chat was sexual in nature. ZEIGLER was

pretending to be an adult female and was talking to Minor #1 about sex and about meeting in

person. ZEIGLER sent sexually explicit videos that appeared to be adult pornography to Minor

#1, and asked Minor #1 to send sexually explicit videos and pictures of himself in return.

          27.     On November 2, 2020, ZEIGLER told Minor #1 on Snapchat: “Send me sum and

I’ll send something.” Then ZEIGLER says: “I just wanna know why does your dick look so

thick.”

          28.     Then, the next day, on November 3, 2020, ZEIGLER pressured Minor #1 to

record a sexually explicit video of himself in the shower:

          ZEIGLER: I wanna see something good … something risky lol You home alone?
          Minor #1: Yea
          ZEIGLER: Walk around with that dick out
          Minor #1: Lol wht im getting in return
          ZEIGLER: You’ll see But you gotta make it a good video one I can save in the chat
          Minor #1: Rd give me a lil cause I was bout to get in the shower
          ZEIGLER: Ooolll do a hands free video in the shower like sit on the phone on something
          so you can record
          Minor #1: Lol rd ill do that

Then, ZEIGLER tells Minor #1 that he is at work, and that he will be back “at 12.”

          29.     On November 4, 2020, ZEIGLER messaged Minor #1 on Snapchat again and sent

him additional images of an adult female, as ZEIGLER continued to pretend to be the same adult
              Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 12 of 17




female throughout his conversations with Minor #1. Then, ZEIGLER again asked Minor #1 to

send an image of himself, saying: “Show me what imma be handling.” ZEIGLER then

responded: “You gotta send me some good as freak ones but the one you just sent [emoji with

heart eyes] why is ya dick so thick.” This indicates that Minor #1 had sent videos of his genitals,

though the recording was not saved on Snapchat because Minor #1 later deleted the recordings

from the chat.

        30.      Later, on November 4, 2020, ZEIGLER continued to ask Minor #1 for recordings

of Minor #1, and Minor #1 eventually pushed back, stating: “but I mad [sic] a vid in the shower

u never sent nun I did sum another jawns nd u didn’t send anything so … imma be waiting.”

        31.      On November 6, 2020, ZEIGLER asked Minor #1: “Why you delete all the ones

[videos] you sent?” to which Minor #1 responded: “U was acting weird … U was asking me to

send risky stuff but was sending plain stuff … just aint feel right.” Based on my training and

experience, I understand that when one user in a Snapchat conversation deletes an image or

video from the chat conversation, the image or video is deleted entirely from that conversation

for both chat users. Accordingly, when Minor #1 deleted the images and videos that he sent, it

was also deleted from the chat log on ZEIGLER’s Snapchat application.

        32.      On November 6, 2020, ZEIGLER sent Minor #1 a video of a female masturbating

her vagina, as ZEIGLER continued to pretend to be the same adult female in his conversations

with Minor #1. ZEIGLER and Minor #1 engaged in a sexual chat about oral sex and ZEIGLER

asked Minor #1 to send something back. Minor #1 sent ZEIGLER a video of a male

masturbating his penis.5 ZEIGLER appeared to understand that this video was a depiction of

Minor #1 because ZEIGLER stated: “Idk why but I thought you was a moaner,” to which Minor


5
 As explained below, in Paragraphs 34-37, Minor #1 confirmed that he did, in fact, record and send videos of
himself masturbating at ZEIGLER’s request. Minor #1 was 15 years old at that time.
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 13 of 17




#1 responded: “Lol not really.” Minor #1 asked ZEIGLER to send something back and

ZEIGLER sent another video of an adult female masturbating her vagina.

       33.     On January 25, 2021, your Affiant located Minor #1 and conducted an interview

with parental consent. Minor #1 stated his date of birth is XX/XX/2004 (known to your Affiant

but omitted here to protect Minor #1’s identity) and he is currently 16 years old. Minor #1

confirmed that his Snapchat account is the account known to your Affiant provided by

ZEIGLER, but is omitted here to protect Minor #1’s identity.

       34.     Minor #1 recalled communicating with a Snapchat user using the username

THELASTOFARIAA (ZEIGLER’s account). Minor #1 was shown the Snapchat conversations

between Minor #1 and ZEIGLER, and Minor #1 confirmed those as their conversations. Minor

#1 stated he believed the person he was chatting with was an 18-year old female. Minor #1 first

met ZEIGLER – who was posing as the female - on the Instagram mobile application prior to

chatting on Snapchat. Minor #1 told “THELASTOFARIAA” (ZEIGLER) that he was 16 years

old. Minor #1 advised that they last chatted approximately two weeks ago, in early January 2021.

       35.     According to Minor #1, he sent “THELASTOFARIAA” (ZEIGLER) two videos

he took of himself masturbating his penis. Minor #1 was 15 years old at the time. Minor #1

stated he recorded and sent the videos at ZEIGLER’s request and used the camera feature in

Snapchat to record them. They were not videos he already had saved on his phone.

       36.     After sending the two videos, Minor #1 deleted them from their Snapchat

conversation, which also deleted them on ZEIGLER’s end of the conversation. ZEIGLER asked

Minor #1 why he deleted the videos since ZEIGLER could not see them anymore, so on

November 6, 2020, Minor #1 re-sent the second video he recorded of himself masturbating back

to “THELASTOFARIAA” (ZEIGLER). This video is the same as one of the videos Minor #1
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 14 of 17




previously recorded of himself masturbating which he recorded and sent to ZEIGLER at

ZEIGLER’s request.

       37.     Minor #1 stated he no longer has the two videos he recorded of himself

masturbating and does not remember the exact date he recorded them, but he recorded them and

sent them to “THELASTOFARIAA” (ZEIGLER) at ZEIGLER’s request. The Snapchat

messages do not indicate when they were first sent since he deleted them from the Snapchat

conversation, but Minor #1 stated he recorded them sometime between November 2, 2020, when

he first started chatting with “THELASTOFARIAA” (ZEIGLER) on Snapchat, and November 6,

2020, when he re-sent the second video of himself masturbating to “THELASTOFARIAA”

(ZEIGLER) This is confirmed by the Snapchat conversations between ZEIGLER and Minor #1.

It appears that Minor #1 may have sent the first sexually explicit video on November 2, 2020,

when ZEIGLER commented to Minor #1, “I just wanna know why does your dick look so

thick.” Minor #1 may have sent the second video on November 4, 2020, when ZEIGLER made

the following comment to Minor #1, “You gotta send me some good as freak ones but the one

you just sent [emoji with heart eyes] why is ya dick so thick.”

       38.     During the interview, Minor #1 showed your Affiant the Instagram conversations

between Minor #1 and ZEIGLER, who was posing as the adult female. The Instagram

conversations reveal that ZEIGLER and Minor #1 started chatting on Instagram on October 11,

2020 and their last message on Instagram was on November 2, 2020, after which they started to

chat on Snapchat. These Instagram messages confirm that Minor #1 told ZEIGLER he was 16

years old, and ZEIGLER told Minor #1 he was 20 years old. Throughout the chats on Instagram

and Snapchat, ZEIGLER maintained he was a female and used female pictures as his profile on

Instagram.
             Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 15 of 17




       39.     Your Affiant first encountered ZEIGLER on October 14, 2020 to interview him

and execute a federal search warrant. At that time, ZEIGLER had already been communicating

with Minor #1. Even after he was interviewed on October 14, 2020, ZEIGLER continued to

communicate with Minor #1 and later between November 2, 2020 and November 6, 2020,

persuaded Minor #1 to produce sexually explicit videos at his request.

                                         CONCLUSION

       40.     Based upon the information above, I respectfully submit that there is probable

cause to believe that TYRONE ZEIGLER, date of birth February 12, 1999, did employ, use,

persuade, induce, entice, or coerce a minor to engage in sexually explicit conduct for the purpose

of producing any visual depiction of such conduct, and did attempt to do so, in violation of 18

U.S.C. § 2251, and did distribute visual depictions of minors engaging in sexually explicit

conduct, in violation of 18 U.S.C. § 2252(a)(2), as more fully set forth in Attachment A.

       41.     Therefore, I respectfully request that the attached arrest warrant be issued

authorizing the arrest of TYRONE ZEIGLER.
              Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 16 of 17




                                   REQUEST FOR SEALING

       42.      Your affiant requests that this Court issue an Order that the arrest warrant,

affidavit and application, and all accompanying documents, be filed under seal. Disclosure of

this information would compromise this ongoing investigation by alerting the subjects of this

investigation and likely causing them to flee and/or destroy evidence. Accordingly, I

respectfully request that the arrest warrant specified above be issued and that the same be filed

under seal.



                                                 s/ Brian Coughlin
                                               _______________________________________
                                               BRIAN COUGHLIN
                                               Special Agent
                                               Federal Bureau of Investigation


SWORN TO AND SUBSCRIBED
BEFORE ME THIS 28th DAY
OF JANUARY, 2021.

   /s/ Lynne A. Sitarski
___________________________________
HONORABLE LYNNE A. SITARSKI
United States Magistrate Judge
            Case 2:21-mj-00160 Document 1 Filed 01/28/21 Page 17 of 17




                                       ATTACHMENT A

Count One –Manufacture and Attempted Manufacture of Child Pornography – 18 U.S.C. §
2251(a), (e)

Between on or about November 2, 2020 and on or about November 6, 2020, in the Eastern
District of Pennsylvania, defendant TYRONE ZEIGLER knowingly employed, used, persuaded,
induced, enticed, or coerced Minor #1, a person under the age of 18 years, to engage in sexually
explicit conduct for the purpose of producing a visual depiction of such conduct, and attempted
to do so, using materials that have been mailed, shipped, or transported in and affecting interstate
and foreign commerce.

Count Two – Distribution of Child Pornography – 18 U.S.C. Section 2252(a)(2), (b)(1)

On or about September 3, 2020, in the Eastern District of Pennsylvania, TYRONE ZEIGLER
knowingly distributed visual depictions using any means and facility of interstate and foreign
commerce, and that had been mailed and shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, the producing of which involved the
user of minors engaged in sexually explicit conduct, and the visual depictions were of such
conduct.
